Citation Nr: 0409930	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for a ganglion cyst.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a low back disorder, 
claimed as secondary to a bilateral knee disorder.

9.  Entitlement to service connection for a left hip disorder.

10.  Entitlement to non-service-connected disability pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the 
RO).  

Procedural history

The appellant served in the Army Reserves from September 1976 to 
September 1986, with periods of active duty for training from 
October 17, 1976 to December 10, 1976 and from March 25, 1977 to 
May 20, 1977, and with other periods of inactive duty training. 

In January 2002, the RO received the appellant's claims of 
entitlement to service connection for the disorders listed above.  
In a July 2002 rating decision, the RO denied each of the claims.  
The appellant disagreed with the July 2002 rating decision and 
initiated this appeal.  The RO issued a statement of the case 
(SOC) with respect to the service connection issues in November 
2002.  The appeal of those issues was perfected with the timely 
submission of the appellant's substantive appeal (VA Form 9) in 
November 2002.  

The appellant presented testimony before the undersigned via 
videoconferencing equipment in May 2003.  Unfortunately, the 
recording made of that hearing was deemed unusable.  [Five pages 
of hearing testimony were transcribed and are in the claims 
folder.]  The appellant was offered the opportunity to participate 
in another hearing, and she again testified at a videoconference 
hearing in March 2004.  A transcript of the entire hearing is 
associated with the claims folder. 

The issues of entitlement to service connection for a 
cardiovascular disorder, a ganglion cyst of the left wrist, a 
psychiatric disorder, a respiratory disorder, right and left knee 
disorders, a back disorder and a left hip disorder, and 
entitlement to a non service-connected pension will be addressed 
in the remand portion of this decision.  Those issues have been 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on the appellant's part.


FINDING OF FACT

Competent medical evidence does not reveal that the appellant's 
preexisting thyroid disorder was aggravated by her military 
service.


CONCLUSION OF LAW

A thyroid disorder predated the appellant's active military 
service and was not aggravated thereby.  38 U.S.C.A. § 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a thyroid disorder.

The appellant is seeking entitlement to service connection for a 
thyroid disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not present 
here, the VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions of 
the VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of these issues has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003) [reasonable doubt to be 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the appellant was notified by the July 
2002 rating decision, and by the November 2002 SOC of the 
pertinent law and regulations, of the need to submit additional 
evidence on her claim, and of the particular deficiencies in the 
evidence with respect to her claim.  

More significantly, a letter was sent to the appellant in March 
2002 which specifically referenced the VCAA.  Crucially, the 
appellant was informed by means of the March 2002 letter of the 
evidence she was required to provide and of the evidence VA would 
attempt to obtain on her behalf.  The letter explained what 
evidence was necessary to establish entitlement to service 
connection; it requested that she identify any evidence she would 
like VA to consider, including private or government treatment 
records, and it included release forms to obtain such records; it 
also explained that VA would make reasonable efforts to help her 
get such records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that this document properly notified the appellant 
of the information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate her 
claim, and it properly indicated which portion of that information 
and evidence is to be provided by the appellant and which portion 
the Secretary would attempt to obtain on behalf of the appellant.  
The Board notes that, even though the letter requested a response 
within 30 days, it also expressly notified the appellant that she 
had one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date notice is 
sent]. 

The Board notes that the fact that the appellant's claim was 
adjudicated by the RO in July 2002, prior to the expiration of the 
one-year period following the March 2002 notification of the 
appellant of the evidence necessary to substantiate her claim, 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing in 
paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to prohibit 
the Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that subsection.

In this case, the letter sent to the appellant expressly notified 
her that she had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the appellant was 
notified properly of her statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate her 
claim as to this issue, and that there is no reasonable 
possibility that further assistance would aid in substantiating 
it.
While, as will be discussed below, additional development is 
required with respect to other claims, there is no indication that 
there exists any evidence which has a bearing on this issue which 
has not been obtained.  In particular, the appellant's service 
medical records have been obtained.  She has submitted private 
medical records in connection with her claim, including a 
September 2002 examination report by Dr. R.H.  

The appellant reported in an April 2002 statement that she is in 
receipt of Social Security (SSA) disability benefits.  However, 
she specifically enumerated the disabilities addressed by those 
records; crucially, she did not indicate that there were any 
records that were pertinent to the issue of entitlement to service 
connection for a thyroid disorder.  Accordingly, under the 
circumstances here presented, obtaining records pertaining to the 
appellant's receipt of disability benefits from SSA prior to 
adjudication of this issue is not necessary.  That is, there is no 
basis in the record for believing that SSA records would be 
supportive of the claim, and the appellant does not appear to so 
contend.  See Brock v. Brown, 10 Vet. App. 155, 161 (1997).

With respect to medical nexus evidence, the Board notes that the 
record contains such evidence with respect to the thyroid claim 
addressed here.  Accordingly, a remand for additional examination 
and a nexus opinion is not warranted and in the Board's view would 
serve only to further delay a decision on this issue.  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims has 
been consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development that 
would avail the appellant or aid the Board's inquiry.  

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2003).  The appellant has been 
accorded ample opportunity to present evidence and argument in 
support of her appeal.  As noted in the Introduction, she has 
presented her personal testimony at two videoconference hearings.  
She has been accorded the able assistance of an accredited service 
representative.    

Accordingly, the Board will proceed to a decision on the merits as 
to this issue.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2003).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a) (2003).   

Analysis

The Board notes initially that the appellant's military service 
consisted entirely of periods of active duty for training and 
inactive duty training, and she is currently not service connected 
for any disabilities.  Therefore, the presumption of soundness 
does not apply to her.  See 38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2003); Paulson v. Brown, 7 Vet. App. 466 (1995) 
[since the appellant served only on active duty for training and 
has not established any service-connected disability, the Board 
did not err in concluding that the presumption of soundness was 
inapplicable to the appellant's case].  

However, notwithstanding the above conclusion, and for the 
purposes of a complete discussion in light of the fact that claims 
of entitlement to service connection for a number of claimed 
disabilities are still pending, the Board will address the matter 
of the presumption of soundness as if  it was applicable to the 
appellant.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].

As stated above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2003).

Setting aside, therefore, the matter of the appellant not being a 
"veteran", and reviewing the pertinent history, the appellant's 
service entrance examination in September 1976 includes her 
notation of "DON'T KNOW" next to "thyroid trouble" [as opposed to 
"no" answers with respect to other questions].  An October 1976 
treatment record shows that the appellant had been on thyroid 
medication for one year.  In that report, the appellant's thyroid 
condition was noted as existing prior to service.  In a December 
1976 examination, the appellant again indicated that she had a 
history of thyroid trouble and had been taking medication for 
hypothyroidism.  

The Board finds that this record constitutes clear and 
unmistakable evidence to rebut the presumption of soundness (if 
indeed any exists in this case).  In support of this finding, the 
Board notes that, while the appellant herself is not competent to 
diagnose a thyroid disorder, she is competent to describe the 
medications she is taking and for what period of time she has been 
taking them.  Her description in October 1976 of having taken 
thyroid medication for a year is therefore competent evidence 
which supports the existence of a thyroid disorder prior to 
service.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994) [holding that, as 
a matter of law, the presumption of soundness was rebutted by 
clear and unmistakable evidence consisting of appellant's own 
admission of a pre-service history of medical problems during 
clinical evaluations].  See also 38 C.F.R. § 3.303(c) (2003) 
[symptoms of chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so short a 
period will establish pre-service existence thereof].  The finding 
of the October 1976 examiner that her thyroid condition existed 
prior to service further supports this conclusion.  Accordingly, 
the Board finds that clear and unmistakable evidence that the 
appellant's thyroid disorder predated service has been 
demonstrated.  

Having found that a pre-existing disability existed, the Board 
must move on to a discussion of the matter of aggravation.  As 
noted above, the law provides that a preexisting disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2003).

In this case, the Board can identify no evidence pertinent to 
service that establishes an increase in severity in the 
appellant's thyroid disorder during service.  Indeed, an April 
1977 treatment report shows that the appellant's thyroid 
medication was reduced.  On examination in January 1982, there is 
not even a notation of thyroid problems.  In the absence of an 
increase in severity of the underlying disease, aggravation may 
not be presumed.  Id.; see also Davis, supra.    

In addition, the Board can identify no medical opinion at any time 
purporting to find that the appellant's military service 
aggravated her hypothyroidism.  On the contrary, Dr. R.H., in a 
September 2002 examination report, stated his opinion that he did 
not find that the appellant's hypothyroidism was related to 
service.  [While Dr. R.H. stated that manipulation of the 
appellant's thyroid medication in service caused tachyarrhythmia, 
the appellant is pursuing a separate claim of entitlement to 
service connection for a cardiovascular disorder, which is 
addressed in the remand section below.]  

The primary evidence in support of the appellant's claim comes 
from her own contentions.  However, it is now well established 
that as a lay person without medical training the appellant is not 
competent to opine on medical matters such as diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, or 
opinions].  

The Board therefore finds that a preponderance of the evidence is 
against a showing that the appellant's pre-existing thyroid 
disorder was aggravated by her military service.  The appellant's 
claim of entitlement to service connection for a thyroid disorder 
is accordingly denied.


ORDER

Service connection for hypothyroidism is denied.



REMAND

2.  Entitlement to service connection for a ganglion cyst of the 
left wrist.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a low back disorder, 
claimed as secondary to a bilateral knee disorder.

9.  Entitlement to service connection for a left hip disorder.

10.  Entitlement to nonservice-connected disability pension 
benefits.

The appellant stated in an April 2002 letter that she is in 
receipt of Social Security Administration (SSA) disability 
benefits for bilateral knee problems, hip problems, back problems, 
cardiac problems, respiratory problems and psychiatric problems.  
It does not appear that records related to the SSA decision have 
been requested.
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits].

With respect to the ganglion cyst claim, in an August 2002 
examination report, Dr. W.R.R. stated that the appellant had 
undergone a total of nine surgeries on her wrist.  A June 1978 
treatment record also indicates that the appellant sought 
treatment from a private physician for a ganglion cyst.  The 
record does not reflect that the RO attempted to obtain those 
records.  

With respect to the PTSD claim, the Board notes that the 
appellant's service personnel records do not appear to be 
complete.  Specifically, the appellant's performance records are 
not included.  It is unclear whether the complete personnel file 
was requested by the RO or whether such was received.  These 
records may be significant to the outcome of the case, since 
behavioral changes may be considered in evaluating a claim for 
PTSD stemming from a personal assault.  Cf. Patton v. West, 12 
Vet. App. 272 (1999).

The VCAA and its implementing laws and regulations also provide 
that an examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the claimant suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-connected 
disability, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the claimed right and left knee disorders, the 
September 2002 examination of Dr. R.H. contains a finding that the 
appellant suffers chronic and permanent injury to the left and 
right knees with resultant persistent pain, crepitation and 
limitation of motion.  Dr. R.H. stated an opinion that the current 
knee problems are related to service.   Moreover, the appellant's 
service medical records contain a diagnosis of chondromalacia 
patellae.  However, a specific knee diagnosis does not appear in 
the recent record.  In addition, Dr. R.H. did not provide any 
rationale for his opinion that the current (unspecified) knee 
condition is related to the symptoms noted in service, nor did he 
address the essentially normal findings for the lower extremities 
in January 1982, the Board finds that the record does not contain 
sufficient medical evidence to make a decision on the appellant's 
knee claims. 

The appellant's back and hip disorders are claimed as secondary to 
the right and left knee disorders discussed above.  Accordingly, 
resolution of these issues must be deferred pending development 
and adjudication of the knee issues.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is based 
upon the recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal decision-
making or appellate litigation].  Moreover, with respect to the 
claimed back disorder, the Board notes that Dr. R.H. diagnosed 
intervertebral disc syndrome; however, it is unclear what testing 
was performed to confirm this diagnosis.  The Board finds that a 
more thorough examination and opinion is necessary to establish a 
current diagnosis and relationship to service.  
 
Finally, with respect to the claim for nonservice-connected 
disability pension benefits, the Board notes that in January 2002, 
the appellant claimed entitlement to non service-connected 
disability pension benefits.  In July 2002, the RO denied the 
claim based on lack of qualifying military service.  Although the 
issue was not included in the July 19, 2002 rating decision, the 
appellant was informed of the denial in the letter accompanying 
that rating decision.  The letter was dated July 24, 2002.  In her 
notice of disagreement, the appellant stated that she disagreed 
with the VA rating dated July 24, 2002, and that she wished to 
appeal "all conditions."  The appellant has not since referred to 
the matter of her entitlement to a non service-connected pension.

The Board believes that in the absence of evidence to the contrary 
the appellant's notice of disagreement applies to the denial of 
nonservice-connected pension benefits as well as to the other 
issues on appeal.  A SOC has not yet been prepared on that issue.   
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that 
in these circumstances, where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the claim to 
VBA so that a SOC can be issued.  
However, since it is unclear whether the appellant wishes to 
continue with her claim, particularly in light of what appears to 
be a lack of qualifying service, 
She should first be contacted to determine whether she still 
wishes to pursue this issue.

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appellant through her accredited 
representative in order to determine whether she wishes to pursue 
an appeal o as to the denial of non service-connected pension 
benefits.  If she answers affirmatively, the RO should issue a SOC 
pertaining to that issue, and in connection therewith provide the 
appellant with appropriate notice of her appellate rights. 

2.  VBA should request the records from SSA pertaining to the 
appellant's claim for SSA disability benefits and associate any 
records so obtained with the claims folder. 

3.  VBA should request the appellant's complete official military 
personnel file.  Those records should be associated with the 
claims folder.

4.  VBA should contact the appellant with respect to records 
related to surgical or other medical treatment of her left 
wrist/ganglion cyst.  The appellant should be asked to identify 
all medical treatment providers who may have pertinent records and 
to provide information and permission to obtain those records.  
Any records identified should be obtained and associated with the 
claims folder.

5.  VBA should schedule a VA examination to determine the nature 
and etiology of any current disorder of the knees, left hip and 
low back.  The examiner should review the appellant's claim file 
in conjunction with the examination, provide all current diagnoses 
related to the claims and provide an opinion as to whether it is 
at least as likely as not that any identified disorders are 
related to the appellant's military service.  With respect to the 
claimed back and hip claims, the examiner should also state an 
opinion as to whether it is at least as likely as not that any 
identified disorders are related to any identified knee disorder.  
The report of the examination should be associated with the 
appellant's VA claims folder.

6.  VBA should then accomplish any additional development it deems 
to be necessary and readjudicate the claims.  If any of the claims 
remains denied, VBA should provide the appellant with a 
supplemental statement of the case and allow an appropriate period 
of time for response.  The case should then be returned to the 
Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



